IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                      AT NASHVILLE                   FILED
RICHARD CAPANYOLA,                            )
                                                                  February 5, 1999
                                              )   C.C.A. NO. 01C01-9811-CC-00472
       Appellant,                             )
                                                                 Cecil W. Crowson
                                              )   WAYNE COUNTY
                                                                Appellate Court Clerk
VS.                                           )   (No. 11561 Below)
                                              )
STATE OF TENNESSEE,                           )   The Hon. Robert Holloway
                                              )
       Appellee.                              )   (Dismissal of Habeas Corpus Petition)
                                              )   AFFIRMED PURSUANT TO RULE 20




                                         ORDER



              This matter is before the Court upon the state's motion to affirm the judgment

of the trial court pursuant to Rule 20, Rules of the Court of Criminal Appeals. After

reviewing the state’s motion, the appellant’s brief, and the record on appeal, the Court finds

that this is an appropriate matter for affirmance under Rule 20.



              The petitioner is appealing the trial court's denial of his petition for writ of

habeas corpus. In January of 1994, the petitioner was indicted on two counts of rape of

a child under the age of 13. Subsequently, the petitioner pled guilty to two counts of

aggravated rape. The petitioner contends that the judgment entered against him is void

because the indictment failed to allege the mens rea of the offense charged. He also

argues that because the culpable mental state was not included in the indictment, the trial

court was without jurisdiction to enter judgments of conviction.



              While habeas corpus is a proper vehicle for seeking review of whether an

indictment is fatally defective, thus depriving the trial court of jurisdiction, Dykes v.

Compton, 978 S.W.2d 528, 529 (Tenn. 1998), the petitioner in the present case is not

entitled to relief based on our Supreme Court’s opinions in State v. Hill, 954 S.W.2d 725

(Tenn. 1997), and Crittenden v. State, 978 S.W.2d 929, 930 (Tenn. 1998).



              IT IS, THEREFORE, ORDERED that the state’s motion to affirm the

judgment pursuant to Rule 20 is granted. The judgment of the trial court is hereby

affirmed. The petitioner being indigent, costs of this appeal are taxed to the state. IT IS
FURTHER ORDERED that the appellant’s request for appointment of counsel, which was

attached to his brief, is respectfully denied.



                                           _____________________________
                                           DAVID H. WELLES, JUDGE

CONCUR:


_____________________________
JOHN H. PEAY, JUDGE


_____________________________
THOMAS T. WOODALL, JUDGE




                                             -2-